DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious determining, by the processor, if the UAS is authorized to enter the no-fly zone, wherein if the UAS is authorized to enter the no-fly zone, then the DDS monitors a location of the UAS while it is within the no-fly zone, wherein if the UAS is not authorized to enter the no-fly zone, then a determination is made by the processor as to a security level of the no-fly zone, wherein the processor further determines if the UAS has an operating system configured to receive a signal from a DDS, and wherein when the UAS has entered the no-fly zone, the DDS is configured to disrupt the communication link between the UAS and a controller of the UAS by sending of a second signal to the UAS or the controller or a combination thereof.

Subsequently, claims 2-9 and 11-14 are also now allowable due to dependence on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        11 March 2021